By the Court,

Bronson, J.
One of the notes was past due when the mortgage was executed, and on that ground it is said that the plaintiff’s title to the property became absolute the moment the conveyance was made. But although it is part of the condition that Pendrill should pay according to the terms of the notes, it is impossible not to see, on looking at the whole instrument, that the parties contera-■ plated a further credit. It is questionable whether the plaintiff could rightfully demand payment, and entitle himself to the possession of the property, before the other note should become due. But if he could, he clearly had no right to the possession until after a demand made. There had neither been a demand, nor had the second note become due at the time the defendant took the property. The plaintiff neither had possession, nor the immediate right of possession at that time; and consequently could not maintain trespass, or replevin in the cepit. The subsequent demand, if rightfully made, would only entitle him to an action in the detinet.
The seizure of the goods by virtue of the attachment, without any connivance on the part of Pendrill, did not bring the case within. that clause of the mortgage which provided that the plaintiff might take possession in case Pendrill should sell, assign, dispose of, or remove the goods. I do not see how it is possible for the plaintiff to succeed in this action.
New trial denied.